02-11-011-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-11-00011-CV
 
 



Charles Glen Hyde, Hyde-Way, Inc.,
  Aviation Utilities Services, Inc., and Texas Air Classics


 


APPELLANTS
AND APPELLEES




 
V.
 




Jimmy Ray, Trent Cragin, Ray Foster,
  and Lindbergh Hanger, L.L.C.


 


APPELLEES 
AND
  APPELLANTS



 
 
------------
 
FROM THE
393rd District Court OF Denton
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
We
have considered “Cross-Appellants’ Unopposed Motion to Dismiss Appeal” filed by
Jimmy Ray, Trent
Cragin, Ray Foster, and Lindbergh Hanger, L.L.C.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal of cross-appellants
Jimmy Ray, Trent
Cragin, Ray Foster, and Lindbergh Hanger, L.L.C.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).
We
have also considered the “Unopposed Motion to Dismiss Appeal” filed by Charles Glen Hyde, Hyde-Way, Inc.,
Aviation Utilities Services, Inc., and Texas Air Classics.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal of
appellants Charles Glen Hyde, Hyde-Way, Inc., Aviation Utilities Services,
Inc., and Texas Air Classics.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).
Cost
of the $175.00 appellate filing fee incurred by cross-appellants is taxed
against appellants Charles Glen Hyde, Hyde-Way, Inc., Aviation Utilities
Services, Inc., and Texas Air Classics. 
All other costs shall be borne by the party incurring the same, for
which let execution issue.  See Tex.
R. App. P. 43.4.
 
 
PER
CURIAM
 
PANEL:  LIVINGSTON, C.J.;
DAUPHINOT and GARDNER, JJ.
 
DELIVERED:
 February 24, 2011




[1]See Tex. R. App. P. 47.4.